DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on 06/18/2019
Claims 1-8 are pending claims.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14 of copending Application No.15/895,256. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al., US PG PUB# 2015/0324454 A1 (hereinafter Roberts).
As for independent claim 1:
Roberts shows a method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a predictive analytics system that combines structural features and unstructured features, the method comprising:
analyzing, for a plurality of entities, a corpus of information to extract unstructured information and chemical structural information to characterize each entity (0006, 0011, 0014 where Roberts shows analyzing unstructured information and chemical structural information for the entity); 
generating, for each entity of the plurality of entities, a semantic feature vector and a chemical structural feature vector based on the extracted unstructured information and chemical structural information, wherein the semantic feature vector comprises the extracted unstructured information and the chemical structural feature vector comprises the chemical structural information (0035, 0036, 0038, Roberts shows searches and retrieval of database content using a plurality of techniques including action performed on the entity profile. Roberts shows generates ; 
generating an annotated entity feature vector, for each entity, the annotated entity feature vector comprising the semantic feature vector and the chemical structural feature vector (0006, 0011, 0056, Roberts shows tag annotate entity for vector and semantic feature vector, also see 0006 and 0007); 
identify a subset of entities from the plurality of entities similar to an input entity feature vector based on a similarity score between the annotated entity feature vector and the input entity feature vector, and predicting that the identified subset of entities has a specified property based on the similarity score (0005, 0007, 0036, Roberts shows identify plurality of entities along with searching from content sources. Roberts further shows model training module comprising of computing probability score and confidence score in 0122 and 0144).
As for dependent claim 4:Roberts shows the method of claim 1, further comprising: receiving a query comprising a name of a chemical compound; converting automatically the name of the chemical compound to an equivalent chemical structure; computing the similarity score, wherein the similarity score includes a chemical structural feature vector identified based on the equivalent chemical structure (0047, 0072 shows receive query convert data).As for dependent claim 5:Roberts shows the method of claim 1, further comprising: to providing a ranked listing of the subset of entities highest in similarity to the input entity feature vector (0014 and 0062 shows ranking of entities and entity feature vector).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US PG PUB# 2015/0324454 A1 (hereinafter Roberts) in view of Feinberg et al., US PG PUB# 2014/0280224 A1 (hereinafter Feinberg).
As for dependent claim 2:
While Roberts shows a system for predictive analytics based on combining structural features and unstructured features, Roberts does not specifically show the method of claim 1, wherein determining a similarity score further comprises: constructing, using a similarity analytics engine, a similarity matrix based on features of the annotated entity feature vector and features of the query-based entity feature vector; and computing the similarity score, wherein the similarity score reflects a similarity of feature elements between the annotated entity feature vector and the query-based entity feature vector. However in the same field of endeavor, Roberts teaches wherein determining a similarity score further comprises: constructing, using a similarity analytics engine, a similarity matrix based on features of the annotated entity feature vector and features of the query-based entity feature vector; and computing the similarity score, wherein the similarity score reflects a similarity of feature elements between the annotated entity feature vector and the query-based entity feature vector in 0044, 0048, 0060, 0069. Also see 0052, 0058 and Figure 4. Accordingly it would have been obvious before the effective filing date of the claimed 
As for dependent claim 3:Roberts - Feinberg suggests the method of claim 1, further comprising: receiving a query comprising at least one query entity without a chemical structural representation; searching the plurality of semantic feature vectors for a match to the query entity; when a match is identified, search the matching semantic feature vector for a name of an associated chemical compound; converting automatically the name of the chemical compound to an equivalent chemical structure; and computing the similarity score, wherein the similarity score includes a chemical structural feature vector identified based on the equivalent chemical structure (Roberts, 0011, 0014, 0035-0036. Feinberg, 0044, 0048, 0052, 0057).As for dependent claim 6:Roberts - Feinberg suggests the method of claim 1, wherein the entity may be a chemical compound, a gene, a disease, a drug, or a biologic compound (Feinberg, 0077).
As for dependent claim 7:
Roberts - Feinberg suggests the method of claim 1, wherein the chemical structural feature vector comprises chemical structural information associated with the entity (Roberts, 0011, 0014, 0035-0036. Feinberg, 0044, 0048, 0052, 0057).
As for dependent claim 8:
Roberts - Feinberg suggests the method of claim 1, wherein the unstructured feature vector comprises strings of text characterizing a context of the entity globally or locally within a document (Feinberg 0044, 0048, 0060).
 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/David Phantana-angkool/Primary Examiner, Art Unit 2175